Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 07/01/2022, wherein claims 7, and 10 have been amended.
Claims 1, 5, 7-10 are pending.
Any rejection from the previous office action which is not restated herein, is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (Fitoterapia 1998, 69(2), 181-183, PTO-892).
Ali et al. teaches that isoplumbagin has antitumor activity. See page 181. It is taught that in the in vitro primary disease-oriented antitumor screen at concentration of 10-5-10-8 M isoplumbagin typically produced LC50 – level responses against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines. See page 183, under Results.
Ali et al.  does not explicitly teach administration of a pharmaceutical composition comprising isoplumbagin to inhibit proliferation and metastasis of cancer cells such as primary glioblastoma cancer cells, prostate or cervical cancer cells.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising isoplumbagin to inhibit proliferation and metastasis of primary glioblastoma cancer cells, prostate or cervical cancer cells because Ali et al. teaches that isoplumbagin produced LC50 – level responses against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines. One of ordinary skill in the art would have been motivated to administer a composition comprising isoplumbagin to a subject suffering from cancer such as primary glioblastoma, prostate or cervical cancer with reasonable expectation of success of inhibiting proliferation and metastasis of cancer cells such as primary glioblastoma, prostate or cervical cancer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of isoplumbagin wherein the effective amount of the isoplumbagin in vitro is from 7.5 to 10 µM. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of isoplumbagin, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Ali et al. teaches that at concentration of 10-5-10-8 M isoplumbagin typically produced LC50 – level responses against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of isoplumbagin to be administered as in instant claim 5. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of isoplumbagin to be administered to a patient, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Ali et al. teaches that at concentration of 10-5-10-8 M isoplumbagin typically produced LC50 – level responses against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines.
The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. Applicant's attention is further drawn to MPEP at §2144.05, which states, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages...
The recitations “wherein the isoplumbagin alters mitochondrial morphogenesis and cellular distribution of cancer cells”, in claim 8; “wherein the isoplumbagin reduces mitochondrial function of cancer cells through inhibiting mitochondrial complex IV activity” in claim 9, it is pointed out that these recitations are the properties of the compound isoplumbagin on administration to a subject suffering from cancer such as primary glioblastoma, prostate, cervical cancer; and administration of a composition comprising isoplumbagin to inhibit proliferation and metastasis of cancer cells or to a subject suffering from cancer such as primary glioblastoma, prostate, cervical cancer will alter mitochondrial morphogenesis and cellular distribution of cancer cells”; will reduce mitochondrial function of cancer cells through inhibiting mitochondrial complex IV activity as in instant claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive as discussed above, and further as discussed below.
Applicant argues that “the rapidly proliferating tumor cells and the metastatic tumor cells are two groups of cells with distinct characteristics. According to research, tumor cells cannot proliferate and metastasize at the same time, and metastatic tumor cells need to stop dividing first (see Appendices 1 and 2), indicating that the proliferation of cancer cells with faster cell proliferation and division can be inhibited by drugs having ability to regulate or inhibit cell proliferation and division. However, the intracellular proliferation and division mechanisms of metastatic tumor cells have been stopped, so that it cannot be inferred that such drugs can inhibit the growth and metastasis of metastatic tumor cells.” Applicant’s arguments have been considered. Ali et al. teaches that isoplumbagin produced LC50 – level responses against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines. One of ordinary skill in the art would have been motivated to administer a composition comprising isoplumbagin to a subject suffering from cancer such as primary glioblastoma, prostate or cervical cancer with reasonable expectation of success of inhibiting proliferation and treating metastasis of cancer cells such as primary glioblastoma, prostate or cervical cancer because Ali et al. teaches that isoplumbagin produced LC50 – level responses against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines. Applicant’s remarks that “the intracellular proliferation and division mechanisms of metastatic tumor cells have been stopped”, it is pointed out that even if the proliferation and division mechanisms of metastatic tumor cells have been stopped, the cells are tumor cells, and  Ali et al. teaches that isoplumbagin has antitumor activity against a majority of the melanoma and colon cancer cell lines as well as against several of the non-small cell lungs, colon, CNS, and renal cancer cell lines. Further, metastatic tumor is the same type of cancer as the primary tumor, and thus one of ordinary skill in the art would be motivated to administer a composition comprising isoplumbagin to a subject suffering from cancer such as primary glioblastoma, prostate or cervical cancer with reasonable expectation of success of inhibiting proliferation or inhibiting tumor growth, treating metastasis of cancer cells such as primary glioblastoma, prostate or cervical cancer. It is pointed out that Ali et al. renders obvious administration of a composition comprising isoplumbagin to a subject suffering from cancer such as such as primary glioblastoma, prostate, cervical cancer, and administration of said composition to said subject will inhibit proliferation, inhibit tumor growth and metastasis of cancer cells, since it is the result/property of the said composition i.e administration of the same composition to the same patient population will result in inhibit proliferation, inhibit tumor growth and metastasis of cancer cells. Furthermore, see Hoek et al. (Appendix 2 reference provided by the Applicant) teaches that “there are populations of cells which, although not proliferating, have the capacity to switch back to proliferative program and successfully drive tumor progression. See Cancer Res 2008, page 656, left hand column bottom para to right hand column. 
	Applicant argues that “in situ proliferating cancer cells and metastatic cancer cells have different properties. It does not mean that drugs with the ability to kill proliferating cancer cells can necessarily inhibit metastasis or kill metastatic cancer cells. LC so refers to inhibiting/killing 50% of cell proliferation, not killing all cells. The clinical dose can only inhibit/kill some cancer cells, and the metastatic cancer cells cannot be inhibited/killed……….only inhibiting metastasis can prevent the recurrence/metastasis of secondary tumors.” Applicant’s arguments have been considered. It is pointed out that as discussed above Ali et al. renders obvious administration of a composition comprising isoplumbagin to a subject suffering from cancer such as such as primary glioblastoma, prostate, cervical cancer, and administration of said composition to said subject will inhibit proliferation and inhibit metastasis of cancer cells, since it is the result/property of the said composition i.e administration of the same composition to the same patient population will result in inhibition of proliferation and inhibit metastasis of cancer cells.



2) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (Fitoterapia 1998, 69(2), 181-183, PTO-892) as applied to claims 1, 5, 8-9, in view of Pereyra et al. (Cancer Cell Int. 2019, 1-20, PTO-892).
Ali et al. is applied as discussed above.
Pereyra et al. teaches that it has been widely reported that NQO1 is overexpressed in cancer tissues, which would serve as a justifcation for the selectivity of agents targeting this enzyme. See page 7, right hand column paras 1, 2.
Regarding the recitation in claim 7, it is pointed out that Ali et al. renders obvious administration of a composition comprising isoplumbagin to a subject suffering from cancer such as primary glioblastoma, prostate, cervical cancer; and administration of a composition comprising isoplumbagin to inhibit proliferation and metastasis of cancer cells such as primary glioblastoma, prostate, cervical cancer or to a cancer subject will target or regulate NAD(P)H quinone dehydrogenase 1 (NQO1) activity, since it is the property of the compound isoplumbagin, and Pereyra et al. teaches that it has been widely reported that NQO1 is overexpressed in cancer tissues.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive because the new ground of rejection, and further as discussed below.
Applicant argues that “Pereyra nowhere teaches that isoplumbagin can be used to regulate NQO1 activity as recited in amended claim 7”. Applicant’s arguments have been considered. It is pointed out that Pereyra et al. teaches that NQO1 is overexpressed in cancer tissues, which would serve as a justification for the selectivity of agents targeting this enzyme. See page 7, right hand column paras 1, 2. Ali et al. renders obvious administration of a composition comprising isoplumbagin to a subject suffering from cancer such as primary glioblastoma, prostate, cervical cancer or oral squamous cell carcinoma; and administration of a composition comprising isoplumbagin to inhibit proliferation and metastasis of cancer cells such as primary glioblastoma, prostate, cervical cancer or to a cancer subject will target NAD(P)H quinone dehydrogenase 1 (NQO1) or regulate NAD(P)H quinone dehydrogenase 1 (NQO1), since it is the property of the compound isoplumbagin, and Pereyra et al. teaches that it has been widely reported that NQO1 is overexpressed in cancer tissues.

Claim Objection

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art made of Record:
 US 6664288: Beta-lapachone is an ortho naphthoquinone for treating cancer;
European Journal of Medicinal Chemistry (2019), 183, 111719…teaches that plumbagin has anticancer activity;
Synthesis, anticancer activity, and molecular modeling of 1,4-naphthoquinones that inhibit MKK7 and Cdc25;
Pereyra et al. Cancer Cell Int. 2019, page 7, right hand column paras 1, 2; teaches plumbagin has anticancer activity;
Biomedical Research and Therapy, (18 Oct 2014) Vol. 1, No. 4. arn. 18; Singh, Dhananjay Kumar et al.
Lawsonia inermis (L.): A perspective on anticancer potential of Mehndi/Henna. This plant contain other chemicals such as isoplumbagin, apigenin, apigenin glycosides, luteolin, luteolin-7 glucosides, p-coumarin and lupeol among which many are reported for their cytotoxicity and chemopreventive activity against different type of cancer cell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627